                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

RUTHY HARRIS, on behalf of herself and
others similarly situated,

        Plaintiff,

v.                                                           CLASS ACTION

TRUIST BANK,

       Defendant.
___________________________________/

                                CLASS ACTION COMPLAINT

       Plaintiff Ruthy Harris (hereinafter referred to as “Plaintiff”), individually and on behalf

of all others similarly situated, alleges on personal knowledge, investigation of her counsel, and

on information and belief, as follows:


                                    NATURE OF ACTION

       1.      As the Supreme Court recently explained, “Americans passionately disagree

about many things. But they are largely united in their disdain for robocalls. The Federal

Government receives a staggering number of complaints about robocalls—3.7 million

complaints in 2019 alone. The States likewise field a constant barrage of complaints. For nearly

30 years, the people’s representatives in Congress have been fighting back. As relevant here, the

Telephone Consumer Protection Act of 1991, known as the TCPA, generally prohibits robocalls

to cell phones and home phones.” Barr v. Am. Ass'n of Political Consultants, 140 S. Ct. 2335,

2343 (2020)




       Case 3:21-cv-00437-RJC-DCK Document 1 Filed 08/19/21 Page 1 of 9
        2.      This case involves a campaign by Truist Bank, to market their services through

the use of pre-recorded telemarketing calls in plain violation of the Telephone Consumer

Protection Act, 47 U.S.C. § 227 et seq. (hereinafter referred to as the “TCPA”).

        3.      The recipients of Truist’s illegal calls, which include Plaintiff and the proposed

class, are entitled to damages under the TCPA and because the technology used to call them is

used to make calls en masse, the appropriate vehicle for their recovery is a class action lawsuit.

                                             PARTIES

        4.      Plaintiff Ruthy Harris is, and at all times mentioned herein was, an individual

citizen of the state of New York.

        5.      Defendant Truist is a Charlotte, North Carolina headquartered bank. Truist is the

successor by merger of SunTrust Bank and BB&T.

                                 JURISDICTION AND VENUE

        6.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and 47

U.S.C. § 227 et seq.

        7.      This Court has specific personal jurisdiction over Truist because the company

resides in this District.

        8.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because Truist resides here and

the conduct at issue was directed from this District.

                                    TCPA BACKGROUND

The TCPA Prohibits Automated Telemarketing Calls

        9.      The TCPA makes it unlawful to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an


                                                  2
        Case 3:21-cv-00437-RJC-DCK Document 1 Filed 08/19/21 Page 2 of 9
automatic telephone dialing system or an artificial or prerecorded voice to any telephone number

assigned to a cellular telephone service or that is charged per the call. See 47 U.S.C. §

227(b)(1)(A)(iii).

        10.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A) or 47 U.S.C. § 227(b)(1)(B). See 47 U.S.C. § 227(b)(3).

        11.     According to findings by the Federal Communication Commission (“FCC”), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        12.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (“robocalls”) to wireless numbers and residential lines.

Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).


                                  FACTUAL ALLEGATIONS

        13.     Defendant Truist is a “person” as the term is defined by 47 U.S.C. § 153(39).



                                                 3
        Case 3:21-cv-00437-RJC-DCK Document 1 Filed 08/19/21 Page 3 of 9
        14.     Plaintiff Harris’s telephone number, 716-553-XXXX, is a cellular telephone

number.

        15.     The Plaintiff received pre-recorded telemarketing calls from Defendant on May

19 and June 15, 2021 to her number 716-553-XXXX.

        16.     Both calls started with a prerecorded or artificial voice asking the same types of

qualifying questions for a loan that exceeded $10,000.

        17.     The Plaintiff responded to the questions to identify the company calling.

        18.     During both calls Plaintiff was transferred to a live agent who solicited Plaintiff

for a personal loan through Lightstream (formerly a division of SunTrust before becoming a

division of Truist) regarding an automobile loan.

        19.     During the May 19 call, Plaintiff told the Truist live agent that she was not

interested in a loan.

        20.     During the June 15 call, the Truist live agent directed the Plaintiff to visit the

website lightstream.com to complete an automobile loan application.

        21.     Plaintiff did not provide her prior express written consent to receive the

telemarketing calls at issue.

        22.     The calls were not necessitated by an emergency.

        23.     Plaintiff and all members of the Class, defined below, have been harmed by the

acts of Defendant because their privacy has been violated, they were annoyed and harassed, and,

in some instances, they were charged for incoming calls. Plaintiff and the Class Members were

also harmed by use of their telephone power and network bandwidth and the intrusion on their

telephone that occupied it from receiving legitimate communications.


                                                   4
       Case 3:21-cv-00437-RJC-DCK Document 1 Filed 08/19/21 Page 4 of 9
                                CLASS ACTION ALLEGATIONS

        24.     Plaintiff brings this action on behalf of herself and the following classes (the

“Classes”) pursuant to Federal Rule of Civil Procedure 23.

        25.     Plaintiff proposes the following Class definition, subject to amendment as

appropriate:

        Robocall Class: All persons within the United States: (1) to whose cellular telephone
        number or other number for which they are charged for the call (2) Defendant (or an
        agent acting on behalf of Defendant) placed a telemarketing call (3) within the four years
        prior to the filing of the Complaint (4) using an artificial or pre-recorded voice.


        26.     Plaintiff Harris is a member of and will fairly and adequately represent and

protect the interests of this class as she has no interests that conflict with any of the class

members.

        27.     Excluded from the Class are counsel, the Defendant, and any entities in which the

Defendant has a controlling interest, the Defendant’s agents and employees, any judge to whom

this action is assigned, and any member of such judge’s staff and immediate family.

        28.     Plaintiff and all members of the Class have been harmed by the acts of the

Defendant, including, but not limited to, the invasion of their privacy, annoyance, waste of time,

the use of their telephone power and network bandwidth, and the intrusion on their telephone that

occupied it from receiving legitimate communications.

        29.     This Class Action Complaint seeks injunctive relief and money damages.

        30.     The Class as defined above are identifiable through the Defendant’s dialer

records, other phone records, and phone number databases.




                                                   5
       Case 3:21-cv-00437-RJC-DCK Document 1 Filed 08/19/21 Page 5 of 9
       31.     Plaintiff does not know the exact number of members in the Class, but Plaintiff

reasonably believes Class members number, at minimum, in the hundreds.

       32.     The joinder of all Class members is impracticable due to the size and relatively

modest value of each individual claim.

       33.     Additionally, the disposition of the claims in a class action will provide substantial

benefit to the parties and the Court in avoiding a multiplicity of identical suits.

       34.     There are well defined, nearly identical, questions of law and fact affecting all

parties. The questions of law and fact, referred to above, involving the class claims predominate

over questions which may affect individual Class members.

       35.     There are numerous questions of law and fact common to Plaintiff and to the

proposed Class, including but not limited to the following:

               (a) Whether the Defendant used an artificial or pre-recorded voice to make
                   telemarketing calls;

               (b) whether Defendant made calls to Plaintiff and members of the Class without
                   first obtaining prior express written consent to make the calls;

               (c) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (d) whether members of the Class are entitled to treble damages based on the
                   willfulness of Defendants’ conduct.

       36.     Further, Plaintiff will fairly and adequately represent and protect the interests of

the Class. Plaintiff has no interests which are antagonistic to any member of the Class.

       37.     Plaintiff has retained counsel with substantial experience in prosecuting complex

litigation and class actions, and especially TCPA class actions. Plaintiff and her counsel are

committed to vigorously prosecuting this action on behalf of the other members of the Class, and

have the financial resources to do so.

                                                  6
       Case 3:21-cv-00437-RJC-DCK Document 1 Filed 08/19/21 Page 6 of 9
          38.   Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of the controversy. The only individual question concerns identification of class

members, which will be ascertainable from records maintained by Defendant and/or their agents.

          39.   The likelihood that individual members of the Class will prosecute separate actions

is remote due to the time and expense necessary to prosecute an individual case.

          40.   Plaintiff is not aware of any litigation concerning this controversy already

commenced by others who meet the criteria for class membership described above.


                                 FIRST CAUSE OF ACTION
                     Violation of the Telephone Consumer Protection Act
                        (47 U.S.C. 227(b)) on behalf of the Robocall Class

          41.   Plaintiff incorporates the allegations from paragraphs 1-40 as if fully set forth

herein.

          42.   The foregoing acts and omissions of Defendant and/or their affiliates, agents,

and/or other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to the

cellular telephone numbers of Plaintiff and members of the Class delivering pre-recorded

messages.

          43.   As a result of Defendant’s and/or their affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227, Plaintiff and

members of the Class presumptively are entitled to an award of $500 in damages for each and

every call made to their residential or cellular telephone numbers using an artificial or

prerecorded voice in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

                                                  7
          Case 3:21-cv-00437-RJC-DCK Document 1 Filed 08/19/21 Page 7 of 9
        44.      If the Defendant’s conduct is found to be knowing or willful, the Plaintiff and

members of the Class are entitled to an award of up to treble damages.

        45.      Plaintiff and members of the Class are also entitled to and do seek injunctive

relief prohibiting Defendant and/or their affiliates, agents, and/or other persons or entities acting

on Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by making calls, except for

emergency purposes, to any cellular telephone numbers using an artificial or prerecorded voice

in the future.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the Class, prays for the

following relief:

        A.       Injunctive relief prohibiting Defendant from calling telephone numbers

advertising their goods or services, except for emergency purposes, using a pre-record message

in the future;

        B.       That the Court enter a judgment awarding Plaintiff and all class members

statutory damages of $500 for each violation of the TCPA and $1,500 for each knowing or

willful violation; and

        C.       An order certifying this action to be a proper class action pursuant to Federal Rule

of Civil Procedure 23, establishing an appropriate Classes the Court deems appropriate, finding

that Plaintiff is a proper representative of the Class, and appointing the lawyers and law firms

representing Plaintiff as counsel for the Class;

        D.       Such other relief as the Court deems just and proper.




                                                   8
        Case 3:21-cv-00437-RJC-DCK Document 1 Filed 08/19/21 Page 8 of 9
                                      JURY DEMAND

      Plaintiff requests a jury trial as to all claims of the complaint so triable.


Dated: August 19, 2021                PLAINTIFF, on behalf of herself
                                      and others similarly situated,

                                      /s/ Ted Johnson
                                      Ted Lewis Johnson
                                      North Carolina State Bar # 39791
                                      PO Box 5272
                                      Greensboro, NC 27435
                                      Telephone: (336) 252-8596
                                      Email: tedlewisjohnson@tedlewisjohnson.com

                                      Avi R. Kaufman (pro hac vice forthcoming)
                                      Florida State Bar # 84382
                                      Kaufman P.A.
                                      400 NW 26th Street
                                      Miami, FL 33127
                                      Telephone: (305) 469-5881
                                      Email: kaufman@kaufmanpa.com




                                                 9
      Case 3:21-cv-00437-RJC-DCK Document 1 Filed 08/19/21 Page 9 of 9
